DETAILED ACTION
This action is responsive to the Request for Continuation filed on 01/07/2021. Claims 1-20 are pending in the case. Claims 1, 10, and 19 are independent claims.
This action is non-final.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. 4. 
Applicant's submission filed on 01/07/2021 has been entered.
Applicant’s Response
In Applicant’s response dated 01/07/2021 (hereinafter Response), Applicant amended Claims 1, 10, and 18-19; and argued against the objections and/or rejections previously set forth in the Office Action dated 10/09/2020 (hereinafter Previous Action).
Response to Amendment/Arguments
Applicants’ amendment to claims 1, 10, and 18-19 to further clarify the metes and bounds of the invention are acknowledged.
In response to Applicant's amendment to the claim(s), the previous objection(s) to the claim(s) are respectfully withdrawn.
In response to Applicant’s amendment to the independent claims, the previous rejection of claims 2, 5-6, and 11-15 under 35 USC § 112(a) is respectfully withdrawn.
In response to Applicant’s amendment to the independent claims, the previous rejection of claims 1-20 under 35 USC § 112(b) is respectfully withdrawn.
Examiner notes that most of Applicant’s arguments are all with respect to the references individually (as stated in the Response, page 15, In summary, none of the cited references, taken individually, disclose the "comparing" of structure and location recited in claim 1) but while Applicant also states Moreover, in accordance with the above arguments, the combination of references does not disclose the "comparing" of structure and location recited in claim 1., none of Applicant’s arguments actually address the previous combination of references collectively. Accordingly, these arguments cannot be considered persuasive (one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).) 
However, in response to Applicant's further argument that none of the references teaches the limitations amended into the independent claims (see Response, page 15), Examiner respectfully agrees and withdraws the previous grounds of rejection under 35 USC § 103. The amendment is supported in the disclosure as originally filed at [0093-0094].
Applicant’s prior art arguments with respect to the pending claims have been fully considered but are moot in view of the new grounds of rejection presented below, which are required in response to the Applicants’ amendments.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7, 9-16, and 18-20 are rejected under 35 USC 103 as unpatentable over YOON et al. (Pub. No.: US 2017/0195611 A1, published 07/06/2017, previously cited) in view of KOCHURA (Pub. No.: US 2017/0060368 A1, previously cited) further in view of GRECHANIK et al. (Pub. No.: US 2009/0217309 A1, newly cited).
Regarding claim 19, YOON teaches the electronic apparatus, comprising: at least one memory configured to store at least one instruction; and at least one processor configured to execute the at least one instruction ([0047] As shown in to perform a process including:
receiving, from an external device ([0049] communicator 110 may communicate with the image providing apparatus 200 to receive an image from the image providing apparatus 200), data corresponding to a user interface (UI) for controlling the external device (e.g. [0063] particular image with a manufacturer logo of the image providing apparatus 200 included in a menu screen; executed as part of method in FIG 10 [0122] or FIG 11 [0130] or FIG 12 [0138-0139]; see also generally FIG 5 (3) transmit image; note also [0119] EPG information may be provided; inherently an “image” is data), 
obtaining, from the received data, information on a UI element in the UI ([0063] processor 130 recognizes apparatus information (e.g. the logo) through an image analysis of the particular image; [0066] In FIG. 3, a menu screen 410 of the image providing apparatus 200, which is provided for the display apparatus 100 according to a control signal transmitted from the remote control device 300, may include a logo 41; [0067] If there is a CBS logo in the image [in FIG 4, logo 43], the processor 130 may determine the image providing apparatus 200 as a set-top box of company A and, if there is an NBC logo in the image, determine the image providing apparatus 200 as a set-top box of company B; executed as part of method in FIG 10 [0123-0124] or FIG 12 [0138-0139] for acquiring apparatus information of the image providing apparatus 200 through the image analysis; see also generally FIG 5 (4) analyze image),
storing the information onthe UI element in the UI obtained from the received data in the at least one memory ([0154,0156] storing operating information generally, inherently, including what image providing apparatus are currently connected, particularly in view of FIG 9 [0115-0116] which shows how generic sources (910) are subsequently provided as named sources (920) which may be based on [0119] determined apparatus information), and
based on an image being received by the electronic apparatus from the external device (using the same functions as above, when a device is attached 
identifying whether a UI is included in the received image (inherently, in order to identify a logo 41 or a logo 43; could be any of the previously mentioned UIs; determined using image analysis), and
based on identifying that a UI is included in the received image (including logo 41 or logo 43, could be any of the previously mentioned UIs determined using image analysis):
comparing information of a UI element in the received image with the information of the UI element in the UI obtained from the received data and stored in the at least one memory (obtaining the logo information in the received image using image analysis; is at least the logo same or different from what was previously recognized?),



the structure and location of a UI element from the received images, thus while YOON is capable of detecting when there is at least a logo change to the user interface, YOON does not expressly describe using the same operational steps for identifying the change to the received UI.
Examiner acknowledges that YOON is primarily concerned with identifying the image providing apparatus 200 based on image analysis to determine at least a logo within a provided user interface, particularly in order to correctly program a remote control device 300 (see [0043] the display apparatus 100 may set an integrated remote control, which enables the remote control device 300 to control the image providing apparatus 200 by using the acquired apparatus information of the image providing apparatus 200, with respect to the remote control device 300) and/or to provide information to the user about the provider ([0044] display apparatus 100 may update an apparatus name ( e.g., apparatus type, model name, etc.) of the image providing apparatus 200 in the display apparatus 100 based on the acquired apparatus information of the image providing apparatus 200). 
Examiner notes that these functions are also described in the Disclosure ([0049] when it is identified that the UI provided by the external device 50 is changed, the electronic apparatus 100 may identify whether a provider who provides a content is changed by using the external device 50…[0050] When it is identified that the provider is changed, the electronic apparatus 100 may store the information on the external device provided by the changed provider and the information on the UI provided by the external device provided from the changed provider, and provide the user with a message for guiding that the providers who provide the content is changed using the external device 50; [0051] When it is identified that the UI provided by the external device 50 is changed, the electronic apparatus 100 may match a function for the retrained UI with a control button of a remote controller for controlling the electronic apparatus 100 and store a result), thus YOON clearly accomplishes both results of analyzing the images with UI elements (e.g. logos) as described in the disclosure.
KOCHURA teaches: 
obtaining information on structure and location of a UI element in {first} UI image data ([0003] A computer-implemented method includes recognizing, using computer-vision based training information, a user interface (UI) component of an 
storing the information on structure and location of the UI element in the UI obtained from the {first image} in the at least one memory ([0048] The memory 210 also includes a user interface component class and action mappings storage area 214 that stores mappings between user interface components and their classes and actions, respectively, that may be generated by instantiated objects of the user interface components.)
obtaining information on structure and location of a UI element in {second} UI image data (using the same mechanisms as for the first UI image);
comparing information on structure and location of a UI element in the {second} image with the information on the structure and the location of the UI element in the UI obtained from the {first UI} and stored in the at least one memory (KOCHURA compares information with respect to previously analyzed version of the UI with the currently-being-analyzed UI; see at least [0020] principal component analysis (PCA) may also/alternatively be utilized to perform dimensionality reduction. Collectively, these forms of dimensionality reduction and conversion techniques may be applied during the execution stage to recognize variations of UI objects (e.g., larger or smaller UI components) across different user interface screens/dialogs and across different applications, and across different execution platforms for the same or different applications.).

Accordingly, it would have been obvious to one having ordinary skill in graphical user interfaces before the effective filling date of the claimed invention, having the teachings of YOON and KOCHURA before them, to have combined YOON and KOCHURA and arrived comparing not just the content of the logo, but the location and structure of arbitrary UI elements, with expected and predictable results.
Nonetheless, YOON-KOCHURA do not calculate a similarity (score, value, measurement) which is used to identify when the UI has changed.
GRECHANIK describes a graphical user interface application comparator (see abstract) which identifies differences in the GUI elements used to compose the interface, particular between versions. As can be seen in method 800, once GRECHANIK has models for the two versions (802, 804), a difference model is generated (806), GUI elements are mapped from one version to the next (808-820), weights are assigned (822), and for each element in the new GUI version (824), the characteristics for the element are obtained from the source (previous version) to the destination (new version) in order to calculate a similarity score (826-830). The score is then compared to a similarity threshold (834) in order to determine a match.
The element characteristics which are compared in the weighted analysis include [0082] size, XY position, color, window position, font type, font size, border style, background color, foreground color, Read-only/Read-Write, or any other GUI element characteristic… additionally, the GUI element characteristics may include an accessibility layer Role, HWND, Class, Style, Extended Style, number of Children, Level within a tree or hierarchy, Name of the GUI element, or other accessibility layer-assigned properties which clearly includes “element position and structure” obtained from the GUI models.
Thus, the only clear difference between the claimed invention and GRECHANIK is that the GUI models which are compared are obtained from [0029] model builder 102, which 
However, by considering the information of YOON-KOCHURA determined from the received images (including at least structure and location of a UI element) as the models which may then be compared in GRECHANIK (including calculating similarity values and identifying a match based on similarity exceeding a predetermined threshold), one having ordinary skill in the art of graphical user interfaces can immediately see how the objective of YOON-KOCHURA (comparing two UI screens to determine whether they are different or not) may be improved to determine whether the two GUI screens are similar enough to be considered a match or not similar enough to be considered a match (as recited: identifying, based on the compared information, a similarity value between the information on the structure and the location of the UI element in the UI included in the received image and the information on the structure and the location of the UI element in the UI obtained from the received data stored in the at least one memory, identifying, based on the identified similarity value being equal to or more than a predetermined value, that there is not a change from the UI to which the received data corresponds to the UI included in the received image, and identifying, based on the identified similarity value being less than the predetermined value, that there is a change from the UI to which the received data corresponds to the UI included in the received image).
Accordingly, it would have been obvious to one having ordinary skill in graphical user interfaces before the effective filling date of the claimed invention, having the teachings of YOON-KOCHURA and GRECHANIK before them, to have combined YOON-KOCHURA (receiving UI images, analyzing them for structure and location information of UI elements, comparing the structure and location information to determine whether the UI has changed between the received images) and GRECHANIK (using at least location and structure information of two versions of a UI to calculate a measure of similarity and using the measure of similarity to determine whether the UI’s match or not) and arrived at the claimed invention with expected and predictable results. The 
Regarding claim 1, YOON teaches the electronic apparatus,  comprising: at least one memory configured to store at least one instruction; and at least one processor configured to execute the at least one instruction (YOON [0047] As shown in FIG. 2, the display apparatus 100 includes a communicator 110, a display 120, and a processor 130; [0054] processor includes memory to perform various operations; see additional information in FIG 13 [0142]) to perform a process including:
receiving, from an external device, (YOON [0049] communicator 110 may communicate with the image providing apparatus 200 to receive an image from the image providing apparatus 200), data corresponding to a user interface (UI) for controlling the external device (e.g. [0063] particular image with a manufacturer logo of the image providing apparatus 200 included in a menu screen; executed as part of method in FIG 10 [0122] or FIG 11 [0130] or FIG 12 [0138-0139]; see also generally FIG 5 (3) transmit image; note also [0119] EPG information may be provided), 
obtain, from the received data, information of a UI element in the UI 
storing the information on the UI element in the UI obtained from the received data in the at least one memory ([0154,0156] storing operating information generally, inherently, including what image providing apparatus are currently connected, particularly in view of FIG 9 [0115-0116] which shows how generic sources (910) are subsequently provided as named sources (920) which may be based on [0119] determined apparatus information), and
based on an image being received by the electronic apparatus from the external device (using the same functions as above, when a device is attached or a signal is sent from remote controller to, e.g. change the channel; image is received during methods in FIGs 10 and 12): 
identifying whether a UI is included in the received image (inherently, in order to identify a logo 41 or a logo 43; could be any of the previously mentioned UIs; determined using image analysis), and
based on identifying that a UI is included in the received image (including logo 41 or logo 43, could be any of the previously mentioned UIs; determined using image analysis):
comparing information of a UI element in the UI included in the received image with the information of the UI element in the UI obtained from the received data stored in the at least one memory (has the logo changed?),


KOCHURA may be relied upon to teach providing a received UI data {determined to exist in an image} to a trained model to obtain information on structure and location of a UI element in the received UI and providing a UI included in a received image to a trained model to obtain information on the received UI ([0003] A computer-implemented method includes recognizing, using computer-vision based training information, a user interface (UI) component of an application-level user interface of an application and rendering coordinates of the UI component within the application-level user interface… [0010] autonomously recognizes user input fields and selection options (e.g., buttons, drop down elements, etc.) within a graphical user interface (GUI) of an application, that autonomously identifies locations of the input fields/selection options within the GUI … [0012] … based upon machine learning to allow a computing device to learn user interface component appearances of an application and to determine locations of actual user interface components within the application in real time (even if the locations change during development over time or across different execution platforms)… [0019] The training for object recognition may be performed by processing GUI screenshots and UI object image bitmaps from the training data sets). 
KOCHURA also teaches comparing information on the structure and location of a UI element in UI image data to detect whether the UI has changed (KOCHURA compares information with respect to previously analyzed version of the UI with the currently-being-analyzed UI; see at least [0020] principal component analysis (PCA) may also/alternatively be utilized to perform dimensionality reduction. Collectively, these forms of dimensionality reduction and conversion techniques may be applied during the execution stage to recognize variations of UI objects (e.g., larger or smaller UI components) across different user interface screens/dialogs and across different applications, and across different execution platforms for the same or different applications.).
By applying the technique taught in KOCHURA of analyzing the UI image data for more than just logo information as taught in YOON, YOON may be improved to detect other 
Accordingly, it would have been obvious to one having ordinary skill in graphical user interfaces before the effective filling date of the claimed invention, having the teachings of YOON and KOCHURA before them, to have combined YOON and KOCHURA and arrived comparing not just the content of the logo, but the location and structure of arbitrary UI elements, with expected and predictable results.
Nonetheless, YOON-KOCHURA do not calculate a similarity (score, value, measurement) which is used to identify when the UI has changed enough to be considered different.
Incorporating the teachings of GRECHANIK as discussed in the rejection of claim 19 for the reasons discussed above cures this deficiency.
Regarding dependent claim 2, incorporating the rejection of claim 1, YOON in view of KOCHURA, further in view GRECHANIK, combined for the reasons discussed above, further teaches the providinq the received data to the trained model provides the received data to the trained model to obtain information on a logo included in the UI received from the external device (YOON, see discussion claim 1, e.g. logo 41 or logo 43) and the comparing compares information on a logo included in the UI included in the received imaqe and the information on the loqo included in the UI to which the received data corresponds (YOON, see discussion claim 1, e.g. comparing to see if the logo has changed).
Regarding dependent claim 3, incorporating the rejection of claim 1, YOON in view of KOCHURA, further in view GRECHANIK, combined for the reasons discussed above, further teaches the receiving, from the external device, the data corresponding to the UI for controlling the external device includes: receiving, from the external device, an image including the UI for controlling the external device, and obtaining the UI for controlling the external device from the received image
Regarding dependent claim 4, incorporating the rejection of claim 1, YOON in view of KOCHURA, further in view GRECHANIK, combined for the reasons discussed above, further teaches the process further comprises, based on identifying that a UI is included in the received image:
obtaining the information on location of the UI element in the UI included in the received image by identifying an area in the received image in which a content is displayed and an area in the received image in which a UI is displayed (this is illustrated in at least FIGs 3 and 4 of YOON, which include logo 41 or logo 43 and content (images, center; a squirrel); note that the image analysis of YOON is improved by the machine learning-based image analysis of KOCHURA as discussed in claim 1), and
obtaining the information on structure of the UI element in the UI included in the received image by extracting a feature area of the UI included in the received image (e.g. using the image analysis of YOON as improved by the machine learning-based image analysis of KOCHURA as discussed in claim 1; “feature area” lacks any specific definition, thus is assumed to be a GUI component or collection of GUI components; this interpretation is supported in the Disclosure [0092] search feature area having its own pattern in the area on which the UI is displayed through logo or text information).
Regarding dependent claim 5, incorporating the rejection of claim 2, YOON in view of KOCHURA, further in view GRECHANIK, combined for the reasons discussed above, further teaches the comparing compares the information on the logo included in the UI included in the received image and the information on the logo included in the UI received from the external device, to identify whether a provider that provides a content via the external device has changed (see discussion claim 1; this is precisely what YOON is attempting to accomplish; see additional discussion in claim 19; the process of identifying the logo is improved using the GUI machine-learning analysis of KOCHURA).
Regarding dependent claim 6, incorporating the rejection of claim 5, YOON in view of KOCHURA, further in view GRECHANIK, combined for the reasons discussed above, further teaches the process further comprises, based on identifying that a provider that provides a content via the external device has changed: providing a guide message that the provider has changed (using any known UI notification mechanism to provide information to the user,  particularly as the Disclosure provides no explicit example or explanation of what constitutes a “guide message” or how it may be provided; note that YOON describes changing the name of associated visual indicators of external devices to indicate source names (FIG 9)).
Regarding dependent claim 7, incorporating the rejection of claim 1, YOON further teaches:
a communication interface for communicating with a remote controller for controlling the electronic apparatus (clearly seen in FIG 5; remote control 300 in communication with display apparatus 100; see also example control in FIG 6 for manually configuring a newly attached device; see also [0049]); and
a user interface (e.g. information displayed on display apparatus 100 and/or input/output controls as in FIG 13; see also [0050], note also [0082] a UI including a button for restarting an apparatus information acquiring process);
wherein the process further comprises, in accordance with a user command being input from the remote controller through the communication interface, or being input through the user interface (e.g. YOON [0067] after transmitting a control command enabling the remote control device 300 to transmit a control signal enabling an image of channel number 1 to be provided for the display apparatus 100. If there is a CBS logo in the image, the processor 130 may determine the image providing apparatus 200 as a set-top box of company A and, if there is an NBC logo in the image, determine the image providing apparatus 200 as a set-top box of company B.; note also [0062-0063] control command to display particular image): providing, to the external device, a request for an image according to the user command (request the particular image in order to perform image analysis; as described in YOON acquiring apparatus information through a particular channel image [0068-0070] or some other [0063] menu screen provided by apparatus 200), and in accordance with an image being received from the external device based on the request, identify whether a UI is included in the image received based on the request, by identifying an area in the image received based on the request in which a content is displayed and an area in the image received based on the request in which a UI is displayed (performing the necessary image analysis to identify the logo; see FIG 4 showing logo 43, channel information 45, displayed overlaying content (a squirrel); see FIG 3 logo 41 with UI menu at top and center content (images)).
Regarding dependent claim 9, incorporating the rejection of claim 1, YOON further suggests based on identifying that there is a change from the UI to which the received data corresponds to the UI included in the received image: matching a function of the UI included in the received image with a control button of a remote controller for controlling the electronic apparatus, and storing a result of the matching in the at least one memory (setting up the operation of remote controller 300 to correspond with the determined provider as discussed previously; see at least [0057-0059] which explains why the provider/manufacturer of the external device needs to be identified in order for the remote control to operate and how this may not be performed using only connection information).
Regarding dependent claim 20, incorporating the rejection of claim 1, YOON in view of KOCHURA, further in view GRECHANIK, combined for the reasons discussed above, further teaches wherein the information on structure of the UI element in the UI to which the received data corresponds, includes information on size and shape of the UI element to which the received data corresponds, and the information on structure of the UI element in the UI included in the received image includes information on size and shape of the UI element in the UI included in the received image (relying on KOCHURA to teach the information on the structure of a UI element as discussed in claim 1, further see [0014] the different UI components may be presented within different applications and even by the same application on different platforms in a variety of shapes and sizes, and that the ML and computer vision may identify a variety of UI components presented on a user interface in a variety of shapes and sizes).
Regarding claims 10-16, 18, YOON in view of KOCHURA, further in view GRECHANIK, combined for the reasons discussed above, similarly teaches the method performed by the electronic device of claims 1-7, 9, thus rejected under similar rationale.
Claims 8 and 17 are rejected under 35 USC 103 as unpatentable over YOON in view of KOCHURA, further in view GRECHANIK, further in view of SEONG et al. (KR 2015-0111098 A, published in 10/01/2015; relying on machine translation retrieved from ip.com on [06/15/2020], 25 pages, previously cited).
Regarding dependent claim 8 (17), incorporating the rejection of claim 1 (10), YOON further teaches:
receiving, from the external device, information on the external device (YOON FIG 11: connect device then check various information such as CEC [0126] and info-frame [0127]),
storing the received information on the external device in the at least one memory (inherently, if (for example) the manufacturer is obtained, it is stored for use, such as updating FIG 9), and
after storing the received information on the external device, and after the external device has been connected again to the electronic apparatus after being disconnected from the electronic apparatus (steps performed by a user; the system is capable of detecting a whether device is or is not connected):
receiving information on the external device connected again to the electronic apparatus (YOON FIG 11: connect device then check various information such as CEC [0126] and info-frame [0127]),
However, YOON, at best, describes a device which is capable of identifying whether a provider that provides a content to the electronic apparatus through the external device has changed by comparing the information on the external device stored in the at least one memory with the received information on the external device connected again (the device manufacturer may not have changed; but other information provided in the CEC and info-frame may have changed, which may necessitate further evaluation using the rest of the method of FIG 11), but does not expressly disclose this limitation.
SEONG states (starting page 7)
The control unit 140 detects connection of the external device to the external device interface 120 (S301).
Then, the control unit 140 receives information on the external device from the external device via the external device interface 120 (S302).
The information on the external device may be device information including at least one of a device name, a model name, and manufacturer information, history information that can confirm whether or not the connection to the multimedia device 100 has been made before, or the device information and the history information It can be a concept that includes everything.
For example, an external device may be connected through a High Definition Multimedia Interface (HDMI) included in the external device interface 120, and information on the external device may be received in an SPD (Source Product Description) InfoFrame format.
The control unit 140 can identify from which device the external device connected to the external device interface 120 is based on the information about the external device.
The control unit 140 stores information on the external device in the memory 130 (S303). According to an embodiment, the control unit 140 may map the information about the external device to the current time when the connection of the external device is sensed or the current time when the information about the external device is received, 130).
After the connection of the external device is released, the controller 140 detects connection of the external device (S304). For convenience, the disconnected external device is referred to as a first external device, and the newly connected external device is referred to as a second external device. As will be described later, the first external device and the second external device may be the same device or different devices. The information on the external device can be used to determine whether the first external device and the second external device are the same and / or determine the history of the previous connection.
For example, the second external device is connected via HDMI (High Definition Multimedia Interface) included in the external device interface 120, and the information about the second external device is connected to the SPD (Source Product Description) InfoFrame format.
The control unit 140 compares the information about the second external device with the information about the first external device stored in the memory 130 (S306).
As a result of comparison, if the information about the second external device and the information about the first external device are the same, it can be seen that the second external device is the same device as the first external device previously connected. Accordingly, the control unit 140 can output a predetermined message through the display unit 150 (S307). For example, the control unit 140 may output a user-friendly message such as "Merry's Xbox is installed again" to the display unit 150.
Thus, SEONG is clearly capable of determining whether the identical device was reconnected at a later time, or whether there is some difference between the devices based on comparing the stored information.  As the information encompasses “everything”, if the device information includes provider information, then the comparison will be capable of determining the reconnected “first device” is now a “second device” which is identical to the first device, except having a different provider (based on the compared received information).
Accordingly, it would have been obvious to one having ordinary skill in the art of graphical user interfaces at the time the invention was effectively filed, having the teachings of YOON (as improved by KOCHURA and GRECHANIK) and SEONG, to have combined the teachings and arrived at the claimed invention with expected and predictable results, motivated by the improvement described in SEONG of (page 2) provid[ing] a multimedia device capable of verifying information of a connected external device even when the external device does not enter an external input mode when the external device is connected where “an external input mode” requires user interaction, thus detection is performed “automatically.”
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY M LEVY whose telephone number is (571)270-3771.  The examiner can normally be reached on Mon-Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RENEE CHAVEZ can be reached on (571) 270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Amy M Levy/Primary Examiner, Art Unit 2179